Citation Nr: 1813763	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-26 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating higher than 60 percent prior to February 25, 2015, for coronary artery disease, status post coronary artery bypass graft with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from December 1965 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a March 2016 rating decision, the RO increased the disability rating for the Veteran's service-connected coronary artery disease, status post bypass graft with scar, to 100 percent, effective from February 25, 2015.


FINDING OF FACT

The Veteran submitted a written statement in January 2018, which included the Veteran's name, and file number, and noted that the Veteran wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating higher than 60 percent prior to February 25, 2015, for coronary artery disease, status post coronary artery bypass graft with scar have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran submitted a written statement in January 2018, which included the Veteran's name, and file number, and noted that the Veteran wished to withdraw his appeal.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to the issue of an increased rating higher than 60 percent for coronary artery disease, status post coronary artery bypass graft with scar.  

Because the Veteran has withdrawn his appeal as to the issue of an increased rating higher than 60 percent prior to February 25, 2015, for coronary artery disease, status post coronary artery bypass graft with scar, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.





							(Continued on the next page)

ORDER

The appeal is dismissed.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


